                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                          NO. 7:19-CR-00151-D-2


UNITED STATES OF AMERICA

             V.

ASHANTI WELTON MCLEAN


                            ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement

entered into by the defendant on February 25, 2020, the defendant's guilty plea to an

offense in violation of 18 U.S.C. § 1952(a)(3) and 2, and all other evidence of record,

the following property is hereby forfeitable pursuant to 18 U.S.C. § 981(a)(l)(C), to

wit:

         •   A red Dell laptop computer with express service code number

             5892129145,and

         •   A silver Samsung cellular phone with multi-colored protective cover and

             pink stones;


       AND WHEREAS, by virtue of said Memorandum of Plea Agreement and all

other evidence of record, the United States is now entitled to possession of said

personal property, pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure;

       It is hereby ORDERED, ADJUDGED and DECREED:


                                           1




       Case 7:19-cr-00151-D Document 166 Filed 01/25/21 Page 1 of 2
       1.     That based upon the Memorandum of Plea Agreement as to the

defendant Ashanti Welton McLean and other evidence of record, the United States is

hereby authorized to seize the above-stated personal property, and it is hereby

forfeited to the United States for disposition in accordance with the law, including

destruction. In accordance with Fed. R. Crim. P. 32.2(b)(4), this Order is now final

as to the defendant.

       2.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(3).

       3.     That in accordance with Supplemental Rule G(4)(i)(A), the Government

need neither publish notice nor provide direct notice, as the property is worth less

than $1,000 and no other owners or interested parties have been identified.

       The Clerk is hereby directed to send copies of this Order to all counsel of

record.

       SO ORDERED. This J..S.. day of     "Jo..""°'Atj    , 2021.




                                        United States District Judge




                                           2




          Case 7:19-cr-00151-D Document 166 Filed 01/25/21 Page 2 of 2
